Order entered December //, 2012




                                              In The
                                      ourt o( [pptalg
                                    istria o( gtxas at allas

                                      No. 05-12-00541-CR

                            KENNETH FITZGERALD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 204th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F92-73565-Q

                                            ORDER
       The Court REINSTATES the appeal.

       On October 9, 2012, the Court ordered the trial court to make findings regarding the

availability of the reporter’s record form the May 28, 1993 plea hearing. We ADOPT the

findings that: (1) court reporter Don Hardy, who recorded the proceedings has not died; (2) Mr.

Hardy told Michael Casillas of the Dallas County District Attorney’s Office that he does not

have the notes and he left them at the courthouse; (3) a search was conducted for the notes with

the District Clerk’s Office, including at an off-site warehouse; (4) they were not able to locate

any steno notes from that time period; (5) the notes are lost; (6) appellant is not at fault for the

loss of the notes; and (7) the parties cannot agree on a substituted record.
       Appellant and the State have already filed briefs addressing the issue of the lost record.

Accordingly, we DIRECT the Clerk of this Court to set the appeal at ~ssue.




                                                    DAVID L. BRIDGES
                                                    JUSTICE